Per Curiam.

This court has held, all the judges concurring, that “the sharing of the cost of gasoline and oil consumed on a motor vehicle trip taken for mutual pleasure or social purposes, without any business aspect, does not transform into a passenger one who without such exchange would be a guest, and is not ‘payment’ for transportation within the meaning of the Ohio guest statute * * * [Section 4515.02, Revised Code] so as to make the automobile host liable to such guest in the absence of willful or wanton misconduct.” Duncan v. Hutchinson, 139 Ohio St., 185.
Since the record does not contain sufficient evidence of wanton or willful misconduct on the part of defendant to warrant the submission of such an issue to the jury, the trial court was not in error in directing a verdict for defendant. Helleren v. Dixon, 152 Ohio St., 40.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Tart, Matthias, Bell. Herbert and Peck, JJ., concur.